Citation Nr: 1301513	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and patella femoral pain syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and patella femoral pain syndrome of the left knee.

3.  Entitlement to a compensable rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April 2005 and January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The April 2005 rating decision had granted service connection for degenerative joint disease and patella femoral pain syndrome of the right knee and of the left knee and evaluated the disabilities as each 10 percent disabling.  The January 2006 rating decision had denied increased disability evaluations for the right and left knee disabilities and denied a compensable disability evaluation for the bilateral pes planus disability.   

The Board has captioned the appeals for increased disability evaluations for the right and left knee disabilities as now given on the title page.  In the April 2005 rating decision, the RO granted service connection for patellofemoral pain syndrome of the right knee and evaluated the disability as 10 percent disabling, in addition to granting service connection for patellofemoral pain syndrome of the left knee, also evaluated as 10 percent disabling.  In July 2005, within one year of the April 2005 rating decision, the Veteran submitted a statement requesting an increased disability evaluation for both the right and left knee disabilities and requested the RO obtain VA treatment records as medical evidence of the severity of the bilateral knee disabilities.  Despite the wording of the statement that suggested this was a new claim for increased ratings, she did in fact submit new and material lay evidence pertinent to her initial ratings, thus indicating that she disagreed with the initial evaluations and contended that her right and left knee symptomatology had worsened in severity.  See the Veteran's July 2005 Statement in Support of Claim.  The RO received this statement well before the expiration of the one-year appeal period following its April 2005 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) apply in this case, and the additional evidence will be considered to have been filed with the initial claim pending at the beginning of the appeal period.  The RO's April 2005 rating decision is therefore not yet final, and the issues of entitlement to initial ratings greater than 10 percent for service-connected patellofemoral pain syndrome of the right and left knee remain on appeal.

Pursuant to her request, the Veteran was afforded a hearing before the Board, sitting at the RO, in September 2012, only for the issues of increased disability evaluations for the left knee and right knee disabilities and the increased disability evaluation for the bilateral pes planus disability.  A transcript of that proceeding is of record.  In October 2012, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO. 

Received at the Board in January 2013 were signed VA Forms 21-4142 that appear to pertain to another claim made by the Veteran.  This evidence has no obvious relevance to the claims now on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral knee disabilities and the bilateral pes planus disability were most recently evaluated by a VA examiner in October 2005, well over six years ago.  The Veteran has asserted that her current right and left knee degenerative arthritis and patellofemoral pain syndrome disabilities and her bilateral pes planus disabilities are all more severe than last evaluated.  

With respect to the Veteran's right and left knee disabilities, the Veteran testified in September 2012 that her knees and the feet were worse such that she experienced more severe pain and struggle to perform her employment duties as a state prison guard.  See the September 2012 hearing transcript, page 6.  The medical evidence of record dated since October 2005 also appears to indicate numerous requests for treatment and reported private treatment that included cortisone injections to provide relief for the bilateral knee pain.   

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the Veteran is certainly competent to testify as to her perceived increase in right and left knee and bilateral feet symptomatology since October 2005.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that updated medical examinations assessing the current severity of the Veteran's bilateral knee and pes planus disabilities are necessary to adequately decide each increased rating claim. 

Additionally, the Agency of Original Jurisdiction (AOJ) should obtain outstanding private records identified by the Veteran and the Board as relevant to the current appeal.  See 38 U.S.C.A. § 5103A.  In this regard, the Veteran testified that she had obtained private treatment from several physicians, identified as "Patella," "Vidalia," Cruz, and "Ahn".  See Transcript, p.3.  Upon a complete review of the claims file, the Board has identified private treatment records from Dr. Vaughn, Coastal Orthopedics and Sports Medicine, dated in 2004 through 2005, from Dr. Ong, dated in 1997, and an undated and unsigned VA Form 21-4142 for Dr. Cruz that appears to have been submitted in October 2006 (see Vol 3 of the record).  A May 2006 VA clinical evaluation included the report by the Veteran that a "Dr. Patel" was her private physician and her worker's compensation physician who provided treatment for her lumbar spine, which is not before the Board.  The claims file also reflects that the Veteran has sought treatment from the VA for her bilateral knee and feet disabilities.  The most current records show treatment at the VA Medical Centers (VAMC) through April 2012.  Since VA treatment records are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the AOJ should ensure that any VA treatment records generated since April 2012 are obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, a remand is necessary to obtain records associated with disability benefit claims filed with the Office of Workers' Compensation Program (OWCP).  Pertinent law requires that the VA obtain records such as SSA and workers' compensation records so long as a reasonable possibility exists that the records are relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In the present case, the claims file contains several reports from the Veteran to VA clinicians that she had obtained private treatment in the form of cortisone injections for her knees evidence from Dr. Vaughn.  The 2004 through 2005 private treatment records from Dr. Vaughn both indicated he provided injections for her knees to provide relief from pain symptoms and referred his own treatment reports to the Workers Compensation Case Worker.  Thus, the records associated with these other disability benefit claims may include evidence pertaining to her service-connected knees.  Id.  See also 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, dated from April 2012 to present.

2.  Contact the Veteran and request that she identify any additional medical treatment she has received for her right knee, left knee, and bilateral pes planus disabilities.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain treatment records on her behalf.  In particular, the record contains a VA Form 21-4142 that was submitted in October 2006 (see Volume 3) for the records of Dr. Cruz, though this form was not signed or dated by the Veteran.  The Veteran also identified a "Dr. Patella" at hearing.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

3.  Obtain copies of any underlying medical evidence or OWCP determinations pertaining to a workers' compensation claim filed by the Veteran, as an employee of the State of Georgia, pertaining to her right and left knees, as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

4.  Thereafter, afford the Veteran VA joints examination in order to assess the nature and severity of her service-connected right knee, left knee, and bilateral pes planus disabilities.  The claims folder in its entirety should be provided to the VA examiners for use in the study of this case and the report prepared should reflect each examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed.  
The examiner should document the Veteran's ranges of motion, and describe any functional impairment that exists, to include excess fatigue, weakness, and incoordination.

5.  Lastly, the Veteran's claims for increased ratings must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and her representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



